DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schildmeier (US 2,470,054) in view of Stahl (US 6,886,787).
[Claim 1] Regarding claim 1, Schildmeier discloses a dolly comprising:
a deck having a support area (See annotated FIGS below);
a plurality of wheels below the deck and supporting the deck (See annotated FIGS below); and a peripheral lip projecting upward relative to the support area of the deck 
However, Schildmeier fails to disclose use with bakery products.
Nevertheless, Stahl discloses a dolly for stacking bakery trays thereon.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Schildmeier to have trays stacked on the dolly as taught by Stahl in order to allow Schildmeier to have additional utility in the dunnage industry.

    PNG
    media_image1.png
    907
    647
    media_image1.png
    Greyscale

[Claim 2] Regarding claim 2, Schildmeier/Stahl disclose the dolly of claim 1 wherein the ramped portion of the peripheral lip angles downward outward of the deck (See annotated FIGS below).
 [Claim 11] Regarding claim 11, Schildmeier/Stahl disclose the dolly of claim 1 further including reinforcement channels molded into the deck (Stahl discloses reinforcements channels in the deck of the dolly and suitable for incorporating into the deck of Schildmeier in order to increase strength).
 [Claim 13] Regarding claim 13, Schildmeier/Stahl disclose the dolly of claim 1 further including a central opening through the deck (Schildmeier/Stahl disclose central openings and such feature is conventional in the art of dollies.).
 [Claim 20] Regarding claim 20, Schildmeier/Stahl disclose  the dolly of claim 1 further including a plurality of caster-receiving pockets molded into the deck, wherein the caster-receiving pockets are aligned with the plurality of wheels below the deck (Schildmeier discloses casters attached to the dolly and conventionally swivel within the dolly body above the center of the wheel).


Allowable Subject Matter
1.	Claims 3-10, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
2.	Claims 14-19 are allowable. The prior art does not disclose or otherwise teach: Each limitation of claims 1-2 and wherein the ramped portion includes a shoulder facing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618